DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a subset (one or more segments) of the predicted user selection is then requested from a media content source and received at the media device, and afterward, the media device: (i) begins displaying the received subset of the predicted user selection if selected by the user in a particular time period, or (ii) further requests additional subsets of the other items included the first plurality of media content items (those items not 
historical data to determine what this particular user is likely to view this least popular item (FIG. 3, paragraph [0033], lines 6-9)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that Huffman et al in directed to measuring usage in a predetermined time period and not whether the user is choosing predicted data content for selection in a user interface. The examiner respectfully disagrees. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner relied on Blinnikka et al to teach whether the user is choosing predicted data content for selection in a user interface. Further the examiner relied on Huffman et al to teach concept of determining any user input is received for a predetermined time period.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,349,116 in view of Blinnikka et al (US PG Pub No. 2009/0046545) and further in view of Goldman et al (US PG Pub No. 2002/0112239). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn towards determining a subset of first media content based on the interaction with the user interface and prior to selection of the first media content via the user interface. The subset of first media content is then displayed in response to the selection of the first media content. Current application differs in which it recites ... to enable one or more segments of media content deemed most likely viewed for pre-caching and for prioritizing for immediate display upon a user selection and from historical data of which media content the user is likely to view. 

In similar field of endeavor, Goldman et al teaches based on historical data of which media content the user is likely to view (Figure 1-3; Para. 0027, 0035, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the application before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al (US PG Pub No. 2009/0046545), in view of Huffman et al (US PG .
Regarding claim 1, Blinnikka et al teaches a system for streaming media content (Abstract), comprising:
a media content server [110] determining, based on data produced by a user’s interaction with a user interface displayed at a mobile device [130], a predicted media content for selection which is most likely selected by the user from a first plurality of media content items (Figures 2-4; Para. 0013, 0016, 0019) to enable one or more segments of predicted media content deemed most likely selected for pre-caching and for prioritizing for immediate display upon a user selection (Figure 2-4; Abstract; Para. 0019);
the user interface displaying available media content (Figures 2-3) to a user for selecting from the first plurality of the media content items at a media content server [110] wherein the user interface receives from the media content server available media content (Figures 1-3; Para. 0012, 0019) which is predicted as the media content which will be selected by the user, for displaying to the user when the user is making a media content selection wherein available media content which is predicted and displayed for selection will include the available media content that is made available to select based on data from an user’s user interface interaction with the user interface and by a user’s subsequent media content selection (Figures 2-4; Para. 0013, 0016, 0019-21); and
the media content streamed to a mobile device [130] in communication with the media content server [110] of media content that is selected by the user via the user interface for displaying at the mobile device wherein the streamed media content 
the user interface further configured to:
display a subset of the predicted media content for selection if the user chooses the predicted media content for selection (Figure 4; Para. 0012, 0021).
The reference is unclear with respect to within a predetermined time period greater than zero. 
In similar field of endeavor, Huffman et al teaches concept of within a predetermined time period greater than zero (Para. 0054). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs and facilitating decision process regarding the program that will be selected by the viewer in timely manner.
Blinnikka and Huffman, the combination is unclear with respect to based on historical data of which media content the user is likely to view.
In similar field of endeavor, Goldman et al teaches based on historical data of which media content the user is likely to view (Figure 1-3; Para. 0027, 0035, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.

Regarding claim 7, Blinnikka and Huffman, the combination teaches the user interface configured to:
display a list of identifiers, and display the subset of media content requested based on popularity within the list of identifiers (Blinnikka: Para. 0016-18). The reference is unclear with respect to sorted by popularity. 
In similar field of endeavor, Goldman et al teaches sorting by popularity (Figure 4; Para. 0052). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.
Regarding claim 8, Blinnikka and Huffman, the combination teaches subset of media content is requested based on the user’s user interface interaction. The combination is unclear with respect to in combination with historical user’s user interface interaction.
In similar field of endeavor, Goldman et al teaches in combination with historical user’s user interface interaction (Figure 1-3; Para. 0027, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of easily 
Regarding claim 11, Blinnikka et al teaches an apparatus configured for streaming media content comprising (Figure 1): a processor; and a memory configured to store computer-readable software code (Para. 0019), the software code configured to cause the processor to:
display within a user interface, a first plurality of media content items available for streaming from a media content server [110], over a network [120], and to the media device [130] (Figures 1-3);
determine from data from a media content server produced by interactions by a user with the user interface, a predicted media content selection that is most likely viewed by the user from a first plurality of media content items (Figures 2-4; Para. 0013, 0016, 0019) to enable one or more segments of the predicted media content deemed most likely viewed for pre-caching and for prioritizing for immediate display upon a user selection (Figure 2-4; Abstract; Para. 0019);
configure the user interface to:
display a subset of the predicted media content for selection if the user chooses the predicted media content for selection (Figure 4; Para. 0012, 0021); and 
display available media content to an user for selecting from the media content server wherein the user interface receives from the media content server available media content, which is predicted for viewing by the user wherein the available media content which is predicted for viewing will include a likely available media content to 
stream media content selected by the user via the user interface for display at a mobile device wherein the streamed media content comprises a subset of the predicted media content for selection (Figures 1, 3 and 4; Para. 0012, 0021).
The reference is unclear with respect to within a predetermined time period greater than zero. 
In similar field of endeavor, Huffman et al teaches concept of within a predetermined time period greater than zero (Para. 0054). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs and facilitating decision process regarding the program that will be selected by the viewer in timely manner.
Blinnikka and Huffman, the combination is unclear with respect to historical data of which media content the user is likely to view.
In similar field of endeavor, Goldman et al teaches historical data of which media content the user is likely to view (Figure 1-3; Para. 0027, 0035, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.

s 4-5, 9-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al, in view of Huffman et al, in view of Goldman et al, in view of Voris et al (US PG Pub No. 2015/0350277).
Regarding claim 4, Blinnikka, Huffman and Goldman, the combination teaches wherein the mobile device requests and receives segments when receiving the subset of the predicted media content for selection from the media content server. The combination is unclear with respect to media content streamed at different bitrates.
In similar field of endeavor, Voris et al teaches media content streamed at different bitrates (Para. 0021, 0025). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of selecting segment(s) with bit rate(s) to accommodate dynamic network conditions.
Regarding claim 5, Blinnikka, Huffman and Goldman, the combination teaches limitations discussed with respect to claim 1 and limitations of the media content server configured to: prior to sending the subset of the predicted media content selection (Blinnikka:  Figures 1 and 4; Para. 0020). The combination is unclear with respect to requesting and receiving from user inputs at the mobile device, manifests for media content items.
In similar field of endeavor, Voris et al teaches requesting and receiving from user inputs at the mobile device, manifests for media content items (Para. 0032). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of 
Regarding claim 9, Blinnikka, Huffman and Goldman, the combination teaches the subset of media content comprises: one or more segments of the first media content selected. The combination is unclear with respect to one or more segments from two or more bitrate encoded versions of the first media content.
In similar field of endeavor, Voris et al teaches one or more segments from two or more bitrate encoded versions of the first media content (Para. 0021, 0025). Therefore, it would have been obvious to one of ordinary skill in the art to modify the references before the effectively filing date of the claimed invention for the purpose of selecting segment(s) with bit rate(s) to accommodate dynamic network conditions.
Regarding claim 10, Blinnikka, Huffman, Goldman and Voris, the combination teaches the media content server configured to: receive a manifest specifying the location of the subset of media content based on the user’s user interface interaction (Blinnikka: Para. 0012, 0020 and Voris: 0032). 
Claim 12 is rejected for same reasons set forth in the rejection of claim 4.    
Claim 13 is rejected for same reasons set forth in the rejection of claim 5.
Claim 14 is rejected wherein the computer-readable software code, when executed by the processor (Blinnikka: Para. 0019), further causes the processor to: in response to user input received at the mobile device, display a second plurality of media content items available to stream from the media content server, over the network, and to the mobile device (Blinnikka: Figures 1-3); and repeat one or more 
Regarding claim 15, Blinnikka et al teaches a system for streaming media content to a media device (Figure 1), comprising:
the media device configured to present a user interface and determine that an interaction with the user interface has occurred (Figure 2-4; Para. 0013, 0016, 0019) to enable one or more segments of media content deemed most likely viewed for pre-caching and for prioritizing for immediate display upon a user selection (Figure 2-4; Abstract; Para. 0019); 
a media content source configured to receive a request for a subset of first media content based on the interaction with the user interface and prior to selection of the first media content via the user interface (Para. 0017 and 0019);
wherein the media device is configured to receive the subset of first media content; and display the subset of first media content in response to the selection of the first media content (Figures 1, 3 and 4; Para. 0012, 0021) wherein the subset of first media content comprises: one or more segments of the first media content selected wherein the media device is configured to receive the location of the subset of first media content within the media content source based on the user’s user interface interaction and a user’s subsequent user media content selection (Para. 0017, 0019-0020); the user interface further configured to:
display a subset of the predicted media content for selection if the user chooses the predicted media content for selection (Figure 4; Para. 0012, 0021).

In similar field of endeavor, Huffman et al teaches concept of within a predetermined time period greater than zero (Para. 0054). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs and facilitating decision process regarding the program that will be selected by the viewer in timely manner.
Blinnikka and Huffman, the combination is unclear with respect to from historical data of which media content the user is likely to view.
In similar field of endeavor, Goldman et al teaches from historical data of which media content the user is likely to view (Figure 1-3; Para. 0027, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.
Furthermore, above combination is unclear with respect to one or more segments from two or more bitrate encoded versions of the first media content and a manifest. 
In similar field of endeavor, Voris et al teaches one or more segments from two or more bitrate encoded versions of the first media content and a manifest (Para. 0021, 0025 and 0032). Therefore, it would have been obvious to one of ordinary skill in the art to modify the references before the effectively filing date of the claimed invention for the 
Claim 16 is rejected wherein the user interface comprises: a list of identifiers, each corresponding to candidate media content, and the subset of first media content is requested based on the position of a selection indicator with respect to the list of identifiers prior to the selection of a first identifier corresponding to the first media content (Blinnikka: Figures 2-4; Para. 0019-20).
Regarding claim 17, Blinnikka, Huffman, Goldman and Voris, the combination teaches prior to a request of the subset of the predicted media content for selection from the media content source, is configured to request and receive manifests for each of the first plurality of media content items from the media content source (Blinnikka: Fig. 1, 4; Para. 0020 ad Voris: Para. 0032).
Claim 18 is rejected in response to user input received at the  mobile device, the media device is configured to: display a second plurality of media content items available for streaming from the media content source, over the network, and to the mobile device (Blinnikka: Figure 1-3); and further configured to: 
repeat one or more of the steps to determine, request, receive, display and further to request a second plurality of media content items (Blinnikka: Figures 2-4; Para. 0017, 0019-20).
Regarding claim 19, Blinnikka, Huffman, Goldman and Voris, the combination teaches the user interface configured to: display a list of identifiers sorted by popularity, and display the subset of media content requested based on its popularity within the list of identifiers (Blinnikka: Para. 0016-18 and Goldman: Fig.4; Para. 0052). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423